Citation Nr: 1639192	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA RO.


FINDING OF FACT

The evidence of record fails to establish the presence of either a bilateral hip disability or bilateral ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability and a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained. 

The Veteran has not been afforded a VA examination addressing his claimed disabilities.  No such examination is required.  The Federal Circuit Court of Appeals has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

In this case, there is no medical evidence suggesting that the Veteran has received treatment for either a bilateral hip or ankle disability at any time since he filed his claim in August 2010.  Indeed, the only evidence suggesting the presence of such disabilities are the Veteran's own vague statements, which the Board finds to be insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Without competent evidence suggesting that the Veteran currently has a disability of the bilateral hips or ankles, a VA examination addressing the Veteran's claimed disabilities is unwarranted.

VA is deeply appreciative of the Veteran's many years of devoted military service.  However, the duty to assist is not a one-way street.  VA has requested the Veteran's assistance in supporting his claim, but the Veteran has not identified any private treatment records or VA treatment that he has received. 

Additionally, while the Veteran requested a hearing before the Board in August 2012, he subsequently withdrew his request for such hearing in May 2016, meaning that there is little detail in the claims file as to why the Veteran believes he has a hip or ankle disability.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.


Service Connection

The Veteran contends that he has a bilateral hip disability and bilateral ankle disability as the result of either his service or his service-connected bilateral knee disability.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran filed his claims of entitlement to service connection for a bilateral hip disability and bilateral ankle disability in August 2010.  With that said, neither the Veteran nor his representative has indicated that the Veteran has ever received treatment for such conditions, nor is there any medical evidence of record showing a diagnosis with such disabilities or complaints to clinicians of symptoms associated with such disabilities.  

To the extent that the Veteran indeed believes that he experiences symptoms of a bilateral hip or ankle disability, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, however, the Veteran has only vaguely alluded to an altered gait causing hip and ankle disabilities.  He has not suggested that any radiological imaging, such as x-rays or MRIs, has shown such a disability.  Moreover, the Veteran has not even reported the symptoms his experiences which he believes constitute a disability.

The Veteran did assert that he had been service connected for arthritis decades earlier.  However, a review of the claims file shows that service connection was granted for the Veteran's knees in May 1989, but that no arthritic changes were shown at that time.

The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a bilateral hip or ankle disability.  

In sum, the Board concludes that the criteria for service connection for a bilateral hip disability and bilateral ankle disability have not been met, and the claims are denied.  


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral ankle disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


